DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-11 as originally presented and filed on 06/16/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 23 August, 2019 (20190823).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE Application Number 2019-153067, filed on 23 August, 2019 (20190823).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 06/16/2020 and 08/12/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101857461 B1 to Its Korea (Its is provided with the 08/12/2022 IDS) in view of US 20130088348 A1 to Verachtert; Ton.

Regarding claim 1 Its teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    309
    391
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    360
    424
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    542
    432
    media_image3.png
    Greyscale


and associated descriptive texts a wheelchair securing structure 1 comprising: 
a securing device, i.e. “wheelchair fixing device 3“ provided in a wheelchair securing space inside a vehicle cabin, the securing device 3 being configured to secure a wheelchair as shown in Figures 3 and 5 above an explained in para [0035]; 
a securing detection portion 11 configured to detect that the wheelchair is secured by the securing device:
“As shown in FIGS. 2 to 5, the wheelchair fixing state determination system 1 includes a wheelchair fixing device 3 vertically installed inside a low-level bus to fix a wheelchair, A first sensing sensor 11 as a scanning laser sensor for sensing a region S to which the wheelchair is fixed and a second sensing sensor 11 for sensing a state of engagement of the restraining device 5, A third sensing sensor 13 for measuring the weight of both wheels 51 of the wheelchair 50 fixedly disposed on the floor and fixed to the floor, (7) for displaying the fixed status and warning data under the control of the controller (2) installed in the driver's seat and a driver's warning device (7) A vehicle detection sensor 8 for detecting the vehicle, (2), (3), (5), (6), (7), (8), (11), (12), And a communication network 10 for providing a path.”; and 

a display portion 6 provided at a position where the display portion is visually recognizable by an occupant of the wheelchair from the wheelchair securing space inside the vehicle cabin as shown in Figs. 3 and 5 above as explained in para [0039];
“The user notification device 6 is installed on a wall adjacent to a space in which a wheelchair is seated, and when an unexpected data is received from the controller 2, it is exposed to the outside. At this time, the display mode may be a warning light, a warning broadcast, and a warning sound.”

And a display portion 7 being configured to display a secured state of the wheelchair, the secured state being detected by the securing detection portion as explained in paras [0053]:
“Further, the wheelchair fixing device 3 transmits to the controller 2 status information indicating whether the fixing device is in a fixed state or in a released state.

[0075] The unexpected occurrence occurrence determination unit 27 determines whether an unexpected situation has occurred through the running information input from the vehicle detection sensor 8 and the fixed state information input from the fixed state determination unit 25. [ At this time, if the unexpected situation is determined to have occurred, the unexpected condition occurrence determination unit 27 transmits the unexpected data to the user notification device 6 and the driver notification device 7, thereby promptly coping with the unexpected situation.

[0049] The driver notification device 7 is installed at the front of the driver's seat and displays a graphical user interface (GUI) in which the bus running information, fixed status information, constraint status information, So that the driver can easily browse various information through the GUI and can quickly respond to an unexpected situation.”.  

Its does not appear to expressly disclose display portion 6 being configured to display a secured state of the wheelchair however in analogous art Verachtert teaches it was known for “every wheelchair place” to have a display portion, i.e. signalization unit 13 in Fig. 1b below being configured to display a secured state of the wheelchair in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image4.png
    632
    500
    media_image4.png
    Greyscale

“[0065] In a preferred embodiment, means are provided to indicate the start and end of the securing procedure of both the wheelchair and the wheelchair passenger. In another preferred embodiment, every wheelchair place in the vehicle is provided with said corresponding indication means. In a more preferred embodiment, said means comprise a button or switch corresponding to the seat or place in the vehicle. In another preferred embodiment, said means for indicating the start of the securing procedure comprises a wheelchair detection sensor (see below) and said means for indicating end of securing procedure comprise a button or switch. The operator will push or switch on said button or switch, when arriving at the wheelchair place in the vehicle, which is considered as the start of the securing procedure. Alternatively, a wheelchair detection sensor will detect the presence of said wheelchair on a correspondent place in the vehicle. In a most preferred embodiment, a signal will be send to said signalization unit in the vehicle upon indication of start and end of securing procedure by the operator. In a preferred embodiment, said signalization unit is located at the dashboard of the vehicle. In a more preferred embodiment, the said signalization unit comprises visual indicators, such as LED lamps. In a most preferred embodiment, said visual indicators will change color depending on the status of the securing procedure. Preferably, every wheelchair place in the vehicle has its correspondent visual indicator.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known equivalent method of displaying that the wheelchair fixation means and safety-belt systems are correctly applied as taught by at least Verachtert para:
“[0066] In a further preferred embodiment, said sensors ensuring that fixation means and safety-belt system are well-applied, will send a signal to said signalization unit when said fixation means and safety-belt system are correctly applied.” 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair display 6 of Its would include the signalization unit 13 as taught by Verachtert as known in the art and ALSO indicate when the wheelchair is secure 11 and the safety belt 12 is correctly applied as shown in Fig. 1b above. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 the combination of Its and Verachtert teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations the wheelchair securing structure further comprising: 
a restraint device 5 provided in the wheelchair securing space, the restraint device being configured to restrain the occupant of the wheelchair to the wheelchair in Its para [0043]:
“The restraining device 5 is composed of a known seatbelt, detached from the fixed wheelchair user, and restrains the wheelchair user to the wheelchair.”; and 

a restraint detection portion 12 configured to detect that the occupant is restrained by the restraint device 5 in Its para [0045]:
“The second sensing sensor 12 senses the engagement state of the restraining device 5 and transmits the sensed data (hereinafter, referred to as second sensed data) to the controller 2. At this time, the controller 2 analyzes the second sensing data received from the second sensing sensor 12 to determine the restraint state of the wheelchair 50.”, 

wherein a restrained state of the occupant, the restrained state being detected by the restraint detection portion, is displayed on the display portion 7 in addition to the secured state of the wheelchair, the secured state being detected by the securing detection portion in Its para [0049]:
“The driver notification device 7 is installed at the front of the driver's seat and displays a graphical user interface (GUI) in which the bus running information, fixed status information, constraint status information, So that the driver can easily browse various information through the GUI and can quickly respond to an unexpected situation”.  
	
	While Its teaches the invention as explained above, Verachtert para [0065] teaches inter alia the obviousness of displaying the information at each wheelchair location in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the wheelchair securing structure according to claim 1, wherein: 
a pictogram is displayed on the display portion see the teachings of Its paras [0049-50] wherein it is understood that given the BRI the “graphics” in the GUI connote a “pictogram” because Its teaches in para [0050]:
“At this time, since various known methods can be applied to the display method of the graphic user interface, detailed description will be omitted.” ; and 

Verachtert teaches at least either of a color and a shape of the pictogram is changed depending on whether the wheelchair is in the secured state where the wheelchair is secured or a non- secured state where the wheelchair is not secured in Fig. 1a items 13 and 14 wherein each have a different shape and as explained in para [0065] “the said signalization unit comprises visual indicators, such as LED lamps. In a most preferred embodiment, said visual indicators will change color depending on the status of the securing procedure.”.  Verachtert teaches in para:
“[0096] In a first step, the operator brings the wheelchair and its passenger to its place in the vehicle (1). A sensor (19), preferably only active when said place is free to receive a wheelchair, will detect the presence of the wheelchair and send a signal to the signalization unit (13). Preferably, the signalization unit (13) will comprise visual indicators, such as LED lamps, on the dashboard of the vehicle, which correspond to a specific place in the vehicle and whereby said visual indicators will indicate to the operator or driver that a wheelchair is present on a specific place. Preferentially, when the visual indicators are LED lamps, said LED lamps will light up red.”  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known equivalent technique and method of displaying information on a GUI as taught by at least the combination of Its and Verachtert above.  Its makes it abundantly clear that various methods would be obvious in para [0050]:
““At this time, since various known methods can be applied to the display method of the graphic user interface, detailed description will be omitted.””

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display 6 of Its would include the color changing indications as taught by Verachtert as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 4, the combination of Its and Verachtert teach the limitations the wheelchair securing structure according to claim 2, wherein: 
a pictogram is displayed on the display portion as explained in the rejection of claim 3 above; TSN201904677US00 TFN190431-US 32 
at least either of a color and a shape of the pictogram is changed depending on whether the wheelchair is in the secured state where the wheelchair is secured or a non- secured state where the wheelchair is not secured as explained in the rejection of claim 3 above; TSN201904677US00TFN190431-US32and 
at least either of the color and the shape (Fig. 1a items 13 and 14 are different shapes) of the pictogram is changed depending on whether the occupant is in the restrained state where the occupant is restrained or a non- restrained state where the occupant is not restrained as explained in the TSN201904677US00TFN190431-US32rejection of corresponding parts of claim 3 above incorporated herein by reference wherein it is understood that Verachtert Fig. 1a shows the signalization unit 13 responding to the state of restraint as indicated in the dotted lines from items 19, 2, 12, 6, 11, etc. which connotes inter alia the claimed changing colors of the pictogram based on the various states of restraint of the seat belt and wheelchair fixation means 11 and as explained above, alarm unit 14 appears to be a different shape than the signalization unit 13.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 5, the combination of Its and Verachtert teach the limitations the wheelchair securing structure according to claim 3, further comprising a wheelchair detection portion configured to detect that the wheelchair is placed in the wheelchair securing space see Its first sensing sensor 11 as explained in for example, para [0066]:
“The data input and analysis unit 24 analyzes the first sensed data by the first sensing sensor 11 and more specifically analyzes the scan information by the first sensing sensor 11 to obtain motion information of the fixed wheelchair . At this time, the data input and analysis unit 24 inputs the analysis data including the detected motion information to the fixed state determination unit 25.”, 

wherein the color of the pictogram is changed (taught by Verachtert) depending on whether the wheelchair is in a state where the wheelchair is placed in the wheelchair securing space or in a state where the wheelchair is not placed in the wheelchair securing space as explained in Its paras:
“[0075-76]  The unexpected state occurrence determination unit 27 may determine that an unexpected situation has occurred when the bus tries to move while the fixed state is abnormal after the wheelchair enters the sensing area. 

In other words, the incoincidence occurrence occurrence determination unit 27 can determine whether or not an unexpected occurrence occurs through various algorithms.“.  

	Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known equivalent technique and method of indicating whether a wheelchair is located in the wheelchair securing space or not as taught by at least Its and changing the color of the pictogram as taught by Verachtert above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the pictogram of Its would include the ability to change color and shape to indicate the status of the wheelchair securing space as taught by Verachtert as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
	
Regarding claim 6, the combination of Its and Verachtert teach the limitation the wheelchair securing structure according to claim 1, wherein: 
a plurality of wheelchair securing spaces and a plurality of securing devices are provided inside the vehicle cabin see Its wherein the transport vehicle is a “bus” which has a plurality of securing devices for a plurality of wheelchairs, see also Verachtert para [0047] “when the expected number of wheelchair passengers is large, the number of devices in the vehicle can be increased.”; and 
the display portion is provided in each of the wheelchair securing spaces see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein Verachtert expressly teaches in para [0065] “every wheelchair place in the vehicle has its correspondent visual indicator.”.  

As explained in the rejection of corresponding parts of claim 1 above incorporated herein by reference it would have been obvious to provide the teachings of Verachtert to Its and provide a display at every location for the express benefit of allowing the user to ensure they are properly secured before the bus can continue on its route and begin moving.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
Regarding claim 8, the combination of Its and Verachtert teach the and the limitation the wheelchair securing structure according to claim 1, comprising a sound output portion in Verachtert Fig. 1a step 3 configured to output alarm or predetermined voice inside the vehicle cabin when the wheelchair is placed in the wheelchair securing space in Fig. 1a step 2, but the wheelchair is in a non-secured state where the wheelchair is not secured in the teachings of Verachtert paras:
“[0060] In one embodiment, said sensor will send a signal to an alarm unit if said fixation means are not applied correctly. In another embodiment, said sensor will send a signal to an alarm unit if said safety-belt system is not applied correctly. In a preferred embodiment, said alarm unit will send out an auditory, visual and/or audio-visual alarm when receiving a signal from said sensor.

[0072] In a second aspect of the current invention, the operator will be instructed of the securing procedures to be followed. In a preferred embodiment, said instructions can be auditory, visual and/or audio-visual. As mentioned above, when the operator indicates he wishes to start the securing procedure, preferably by actuating the means for indicating start and end of the securing procedure, the means for securing the wheelchair will be unlocked and presented to the operator. In a preferred embodiment, said securing means will be equipped with visual instructions, said visual instructions are preferably lamps illuminating said securing means. In a preferred embodiment, said lamps are built in the storage part of the floor, storing the securing means. In a more preferred embodiment, said securing means are one by one illuminated, indicating the operator the order of securing which should be followed. In a more preferred embodiment, said visual instructions are accompanied by auditory instructions, which explain the operator the whole securing procedure and the steps that need to be undertaken to secure both the wheelchair and the wheelchair passenger. By instructing the operator throughout the whole securing procedure, the risk that problems or faults occur during said securing procedure which can affect the safety during the transport are minimalized. Moreover, the instructions will create an assuring feeling for both the operator and the wheelchair passenger, as the instructions serve as a support to confirm that the securing procedure progresses well. Especially for the wheelchair passenger, which can be considered as a passive spectator during the securing procedure, it can be reassuring to be able to follow whether all aspects of the procedure has been taken into account”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 9, the combination of Its and Verachtert teach the and the limitation the wheelchair securing structure according to claim 5, wherein, when the securingTSN201904677US00 TFN190431-US33detection portion detects that the wheelchair is secured by the securing device in a state where the wheelchair detection portion does not detect that the wheelchair is placed in the wheelchair securing space, a misuse state is displayed on the display portion given the BRI of the limitation “ a misuse state” see the teachings of Its with regard to the first, second and third sensors 11-13 detecting “a misuse state”, i.e. an inconsistency occurrence of the restraint state of the wheelchair and the teachings of Verachtert Fig. 1 steps 5-11 and 12 wherein the alarm unit 14 connotes the “misuse state”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Verachtert to and modify the prior art of Its as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101857461 B1 to Its Korea (Its is provided with the 08/12/2022 IDS) in view of US 20130088348 A1 to Verachtert; Ton as applied to the claims above and further in view of US 20100086375 A1 to TREMBLAY; Jules et al. (Tremblay).

Regarding claim 7 while the combination of Its above teaches many sensors to detect that the wheel chair is secure, the combination does not appear to expressly disclose the limitations the wheelchair securing structure wherein the securing detection portion detects that the wheelchair is secured, based on a camera provided in an upper part in the vehicle cabin and configured to capture an image of the wheelchair securing space.  

Tremblay teaches it was known in the wheelchair securing art to use video cameras as claimed in for example, para:
“[0059] Turning now to FIG. 8, an exemplary operator control and monitoring panel 50 is shown that may be installed at or within arms reach of the drivers station of the vehicle. The panel 50 may include one or more video monitors that provide video images from one or more cameras that are installed on or near the wheelchair passenger station. In the shown embodiment, two video monitors 51a/b are provided that are connected to two video cameras, one on the upper backrest 26 looking towards the back of the vehicle and one on the ceiling of the vehicle looking downward on the wheelchair passenger station 10. The video monitors conveniently provide the operator with visual confirmation that the wheelchair passenger is properly positioned within the station 10, before the wheelchair securement sequence is initiated. The panel 50 preferably is provided with an emergency stop button 52, an operating mode toggle switch 53, a park/wheelchair ready push button 54, a wheelchair securement push button 55, a wheelchair release push button 56, a system fault/reset button 57, a stop request indicator 58, and an on/off toggle switch 59. Many of the push buttons are illuminated, including the park/wheelchair ready push button 54, the wheelchair securement push button 55, the wheelchair release push button 56, and the system fault/reset button 57, to give an indication regarding the status or configuration of the wheelchair passenger station 10. As an alternative to the panel 50 as shown, a touch screen panel commonly used in the control industry could be used, although not shown.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a sensor such as a camera to detect the state of the wheelchair in the securing process as taught by at least Its and Tremblay above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair state sensors of the combination of Its would include a camera sensor as taught by Tremblay as known in the art.  Using a camera is considered an equivalent technique of determining the state of the wheelchair in the securing structure.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Tremblay to and modify the prior art combination of Its and Verachtert as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101857461 B1 to Its Korea (Its is provided with the 08/12/2022 IDS) in view of US 20130088348 A1 to Verachtert; Ton as applied to the claims above and further in view of US 20200262326 A1 to HONDA; Koichiro et al. (Honda) and the MPEP section 2144.04.VI.

Regarding claim 10 the combination of Its and Verachtert teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations the wheelchair securing structure according to claim 1 including display portions at each wheelchair location as well as for the driver of the transport vehicle to display the status of every wheelchair location on the transport vehicle.

The combination of Its does not appear to expressly disclose wherein a vehicle outside display portion is provided on an outer surface of a vehicle body, the vehicle outside display portion being configured to display, to a user outside a vehicle, whether the wheelchair is placed in the wheelchair securing space or not.  

Honda teaches it was known for wheelchair transportation vehicles to have displays 5 and 6 on the outside of the vehicle as shown in the figures below:


    PNG
    media_image5.png
    298
    438
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    273
    422
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    348
    304
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    318
    324
    media_image8.png
    Greyscale

The MPEP section 2144.04. VI.  REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS teaches
A.    Reversal of Parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of displaying the status of a wheelchair in a transportation vehicle as taught by at least Its and Verachtert, duplicating the display as taught by Verachtert and the MPEP above and rearranging the location of the display to the outside of the vehicle as taught by Honda and the MPEP to be an obvious matter of design choice.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the wheelchair transportation vehicle of the combination of Its would include the displays on the outside of the vehicle as taught by Honda as known in the art.  One would be motivated to provide a display on the outside of the vehicle so that the chaperones of the wheelchair user that are not being transported can ensure the wheelchair is secured by viewing the status on a display on the outside of the vehicle.  As taught by the MPEP the mere duplication of parts such as the displays of the combination of Its has no patentable significance unless a new and unexpected result is produced.  As is the case here no new or unexpected result is produced by duplicating the number of displays displaying the wheelchair states of the transport vehicle.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Honda and the MPEP to and modify the prior art combination of Its and Verachtert as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 and the limitation the wheelchair securing structure according to claim 10, wherein the secured state of the wheelchair, the secured state being detected by the securing detection portion, is displayed on the vehicle outside display portion see the rejection of corresponding parts of claim 10 above incorporated herein by reference wherein it is understood that duplicating the displays and rearranging a display to display the wheelchair state outside the vehicle would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a combination provides the ability of a companion of the wheelchair user that is not accompanying the wheelchair user on the transportation vehicle to view the wheelchair state of fixation on a display outside the vehicle during the securing process to ensure the wheelchair user is properly secured.  Again, this is an obvious duplication of the information already displayed on displays of Its and would be obvious per the MPEP because no new or unexpected result is produced by displaying the state of the wheelchair outside the vehicle.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Honda and the MPEP to and modify the prior art combination of Its and Verachtert as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20180236936 A1 to Cali; Jack teaches, inter alia a vehicle that detects an improperly secured wheelchair and provides voice message alerts until the wheelchair is properly secured in for example the ABSTRACT below:
“A system is disclosed to provide voice messages to alert users when a mobile occupant carrier such as a wheelchair is improperly secured in a motor vehicle, and to provide instructions to correct potentially dangerous situations. The system substantially improves user compliance with proper procedures, and significantly enhances safety.”.

US 20080079252 A1 to Shutter; Andrew et al. teaches, inter alia a transport vehicle with multiple wheelchair securing stations and displays in for example the ABSTRACT below:
“The inventions described and claimed herein are systems or components for a rear facing wheelchair passenger station and include a forward excursion barrier for preventing forward movement of a wheelchair, lateral excursion barriers for preventing undesired movement of a wheel chair, wall side flip seats which are adapted to convert the wheelchair passenger station for use by non-wheelchair persons, hand holds, high friction floor material for assisting in the prevention of movement of the wheelchair, and an electro-pneumatic control system.”.

US 7229238 B2 to Girardin; Jean-Marc et al. teaches, inter alia a wheelchair docking system with a display indicating the locked or unlocked state of wheelchair in for example Figure 14 and the Paragraph below:
“(25) In operation, the wheelchair occupant docks the wheelchair into the docking shoe and a green light 38, on dash console 36 (FIG. 14) lights. When the green light is on, the occupant may either prepare to drive or may adjust his position relative to the steering wheel. In order to adjust position, the adjust lever 33 is 
    PNG
    media_image9.png
    377
    498
    media_image9.png
    Greyscale
depressed to temporarily disengage shoe 31 from base 32. This deactivates green light 38 and activates flashing amber light 39, to indicate that the wheelchair is not disengaged from the locking shoe but is not fully locked in position either. The wheelchair occupant can then either slide the shoe forwards or backwards by about 2'' 4'' from a neutral central position so as to attain a desired and comfortable driving position. When the desired position is located, the adjust lever 33 is raised and the shoe 31 and base 32 are locked together. The amber light 39 will cease to flash and the green light 38 will relight. In order to disengage the wheelchair and occupant from the docking shoe completely, the occupant may press the release button 35 on console 36 so as to release the docking arm 6 from the shoe 31. Upon pressing button 35, red light 40 will flash and upon release of arm 6, will remain on constantly to indicate that the wheelchair is not secured.”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220909